Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This communication is in response to Applicant’s Remarks filed on 6/17/2021. 
An interview held on 7/19/2021 resulted in amendments to claims 1, 5, 11 and 15. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Alan Weisberg on 7/23/2021.

The application has been amended as follows: 

1.	(Currently Amended)	A method of decoding packets in a receiver, the method comprising:

estimating a duration of a payload of the packet;
decoding a packet over the estimated duration according to each of a plurality of forward error correction (FEC) coding rates to produce a packet header and prospective payloads, the decoding including classifying an FEC rate as one of 1, 1/3 and 2/3 based on a measured rate of zero syndrome occurrences, the classifying including: 
measuring the rate of zero syndrome occurrences observed over a corresponding number of codewords for each respective FEC rate;
determining a zero syndrome occurrence for a 1/3 FEC rate when a given triplet has three identical binary values; and
determining a zero syndrome occurrence for a 2/3 FEC rate when a given 15-bit codeword produces a zero result of a syndrome parity check matrix operation;
	for each of a plurality of de-whitening seeds, performing de-whitening, extraction and reverse decoding on the packet header to produce a plurality of information fields, one information field for each de-whitening seed, each information field including a candidate upper address part (UAP);
	obtaining a subset of the candidate UAPs, each candidate UAP having a corresponding cyclic redundancy check (CRC) code; 
	forming an ordered list of candidate packet types based at least in part on the estimated duration; 

	selecting a UAP having the CRC code that passes the CRC; and
returning a packet data unit (PDU) corresponding to the selected UAP.

2.	(Original)	The method of Claim 1, wherein the blind LAP detection, payload duration estimation, and payload decoding is aided by collision detection.

3.	(Original)	The method of Claim 1, wherein estimating the payload duration is based at least in part on:
calculating a first estimate based on a comparison of a look-ahead maximum energy and a running average of received energy; and
calculating a second estimate based on subtraction of a first symbol and a factor accounting for a ramp-down of a power amplifier.
	
4.	(Original)	The method of Claim 1, further comprising:
estimating a modulation index based at least in part on averaging deviations over the packet header; and
calculating a signal to noise ratio for the packet header and for the payload of the packet.





 classifying further includes one of:
	classifying the FEC rate as 1/3 when a corresponding zero-syndrome is above a first predetermined threshold; 
	classifying the FEC rate as 2/3 when a corresponding zero-syndrome is above a second predetermined threshold; and 
classifying the FEC rate as 1 if the FEC rate is not classified as one of 1/3 and 2/3. 

6.	(Original)	The method of Claim 1, further comprising creating a table of de-whitening seeds, where for each de-whitening seed there is a corresponding reverse decoded UAP and a packet header type field (PHTF) in the table.

7.	(Original)	The method of Claim 1, wherein forming the ordered list of candidate packet types comprises:

performing a check for packet types based on the estimate; and
sorting a remaining set of candidate packets based at least in part on whether modulation is Gaussian frequency shift keying (GFSK), and based at least in part on packet length estimate and estimated FEC rate.

8.	(Original)	The method of Claim 7, further comprising:
for packet types having one of a payload header and a fixed payload length, and for each de-whitening candidate:
computing an expected CRC location;
performing a CRC of the PDU based on the computed expected CRC location; and
	for variable length packet types with a CRC code but no payload header:
compute a plurality estimations of a CRC location based on an estimated payload duration; and 
	perform a CRC for each de-whitening candidate and potential CRC location.

9.	(Original)	The method of Claim 8, further comprising, when a packet type has a CRC code, performing a CRC and when the CRC passes:
de-whitening the packet using a seed established for the packet type 
computing a PDU size based upon a position of the CRC code; and
estimating an encryption type. 

10.	(Original)	The method of Claim 9, further comprising, when all seeds have been checked and no valid CRC is found, returning packet information.

11.	(Previously presented)	A receiver for blind of decoding packets, the receiver comprising processing circuitry configured to:
detect a packet using blind Lower Address Part (LAP) detection, the detecting including providing symbol timing estimation and frequency and offset correction;
estimate a duration of a payload of the packet;
decode a packet over the estimated duration according to each of a plurality of forward error correction (FEC) coding rates to produce a packet header and prospective payloads, the decoding including classifying an FEC rate as one of 1, 1/3 and 2/3 based on a measured rate of zero syndrome occurrences, the classifying including: 
measuring the rate of zero syndrome occurrences observed over a corresponding number of codewords for each respective FEC rate;
determining a zero syndrome occurrence for a 1/3 FEC rate when a given triplet has three identical binary values; and
	determining a zero syndrome occurrence for a 2/3 FEC rate when a given 15-bit codeword produces a zero result of a syndrome parity check matrix operation;
	for each of a plurality of de-whitening seeds, perform de-whitening, extraction and reverse decoding on the packet header to produce a plurality of information fields, one information field for each de-whitening seed, each information field including a candidate upper address part (UAP);

	form an ordered list of candidate packet types based at least in part on the estimated duration;
	perform a cyclic redundancy check (CRC) on the CRC code in each candidate UAP corresponding to a candidate packet type in the ordered list until a CRC code passes the CRC check; 
	select a UAP having the CRC code that passes the CRC; and
return a packet data unit (PDU) corresponding to the selected UAP.

12.	(Original)	The receiver of Claim 11, wherein the blind LAP detection, payload duration estimation, and payload decoding is aided by collision detection.

13.	(Original)	The receiver of Claim 11, wherein estimating the payload duration is based at least in part on:
calculating a first estimate based on a comparison of a look-ahead maximum energy and a running average of received energy; and
calculating a second estimate based on subtraction of a first symbol and a factor accounting for a ramp-down of a power amplifier.
	
14.	(Original)	The receiver of Claim 11, wherein the processing circuitry is further configured to:

calculate a signal to noise ratio for the packet header and for the payload of the packet.

15.	(Currently Amended)	The receiver of Claim 11, wherein the 



classifying further includes one of:
	classifying the FEC rate as 1/3 when a corresponding zero-syndrome is above a first predetermined threshold; 
	classifying the FEC rate as 2/3 when a corresponding zero-syndrome is above a second predetermined threshold; and 
	classifying the FEC rate as 1 if the FEC rate is not classified as one of 1/3 and 2/.

16.	(Original)	The receiver of Claim 11, wherein the processing circuitry is further configured to create a table of de-whitening seeds, where for each de-whitening seed 

17.	(Original)	The receiver of Claim 11, wherein forming the ordered list of candidate packet types comprises:
estimating a packet type based at least in part on packet length, signal to noise ratio (SNR), and elements of FEC rate estimate;
performing a check for packet types based on the estimate; and
sorting a remaining set of candidate packets based at least in part on whether modulation is Gaussian frequency shift keying (GFSK), and based at least in part on packet length estimate and estimated FEC rate.

18.	(Original)	The receiver of Claim 17, wherein the processing circuitry is further configured to:
for packet types having one of a payload header and a fixed payload length, and for each de-whitening candidate:
compute an expected CRC location;
perform a CRC of the PDU based on the computed expected CRC location; and
	for variable length packet types with a CRC code but no payload header:
compute a plurality estimations of a CRC location based on an estimated payload duration; and 
	perform a CRC for each de-whitening candidate and potential CRC location.


de-whiten the packet using a seed established for the packet type 
compute a PDU size based upon a position of the CRC code; and
estimate an encryption type. 

20.	(Original)	The receiver of Claim 19, wherein the processing circuitry is further configured to, when all seeds have been checked and no valid CRC is found, return packet information.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The Instant Invention is directed towards sniffing Bluetooth packets in order to decode packet contents. The cited prior art Billhartz and Ossmann-UAP teaches aspects of the techniques used, however, Applicant has amended to distinguish.

Allowable Subject Matter
Claims 1-20 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571.  The examiner can normally be reached on Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/B.M./Examiner, Art Unit 2415    

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415